MEMORANDUM *
Hart appeals from the district court’s judgment dismissing his civil action under 42 U.S.C. § 1983 against his former state public defender, Braun. Hart does not qualify for relief under section 1983, because Braun’s allegedly defective representation was not tainted by collusion with state prosecutors and occurred during the performance of his “traditional functions as counsel to a defendant in a criminal proceeding.” West v. Atkins, 487 U.S. 42, 50, 108 S.Ct. 2250, 101 L.Ed.2d 40 (1988); see also Miranda v. Clark County, Nev., 319 F.3d 465, 468 (9th Cir.2003) (en banc) (holding that a public defender who “subpoenaed no witnesses and mounted no defense” was not liable under section 1983 because he “had assumed his role as counsel and thus had begun to perform a ‘lawyer’s traditional functions” ’ (quoting Polk *531County v. Dodson, 454 U.S. 312, 325, 102 S.Ct. 445, 70 L.Ed.2d 509 (1981))).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.